DETAILED ACTION
Claims 1, 3-6 and 8-20 are pending before the Office for review.
In the response filed  January 26, 2022:
Claims 1, 3, 5, 8, 11, 16 and 18 were amended.
Claims 2 and 7 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 11, 2021.

Claim Interpretation
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP 2111.04(I)
“…the kit adapted for preparing a fluid for polishing a substrate” will be given patentable weight as it limits the product claim 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al (U.S. Patent Application Publication 2004/0134873) in view of COOPER et al (U.S. Patent 9,416,338).
With regards to claim 1 and 3, Yao discloses a fluid composition comprising: a multi-valent borate wherein the multi-valent metal borate includes iron (III) borate, copper(II) borate or a combination thereof (Paragraph [01777] discloses ammonium and alkyl substituted ammonium borates including sodium borate,, potassium borate, iron borate, copper borate, boric acid or the like or a combination thereof); at least one oxidizing agent (Paragraph [0177]) and a solvent (Paragraph [0147] discloses water [0170]-[0172] discloses polar and non-polar solvents).
Yao does not explicitly disclose at least one oxidizing agent the oxidizing agent includes a permanganate salt.
However Yao discloses a combination of oxidizing agents may be included including a multi-valent borate (Paragraph [01777] discloses ammonium and alkyl substituted ammonium borates including sodium borate,, potassium borate, iron borate, copper borate, boric acid or the like or a combination thereof); at least one oxidizing agent (Paragraph [0177]) and other oxidizers such as permanganate (Paragraph [0177]). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06(I) Cooper discloses the inclusion of at least one oxidizing and at least one borate (Col. 6 lines 33-37 Col. 8 lines Col. 7 lines 16-61). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Yao to include a combination oxidizer and borate are rendered obvious by Cooper because one ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired fluid composition using the combination of oxidizer and borate compound as rendered obvious by Cooper. MPEP 2143D 
With regards to claim 4, the modified teachings of Yao renders obvious wherein the fluid composition is essential free of abrasive particles (Yao Paragraph [0144], [0194]).
With regards to claim 5, the modified teachings of Yao discloses wherein an amount of the borate is ranging from about 0.01 wt% to about 10 wt% (Cooper Col. 6 lines 33-37) which renders obvious wherein the amount of the multivalent borate is at least 0.01 wt% and not greater than 5 wt% based on the total weight of the fluid composition and the oxidizing agent may be present in amounts from about 0.1 to about 10 % (Yao Paragraph [0191]) wherein the oxidizing agent is a permanganate salt (Copper Col. 7 lines 15-53) which renders obvious Applicants claimed amount of the permanganate sale is at least 0.5 wt% and not greater than 02 wt% based on the total weight of the fluid compositions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 6, the modified teachings of Yao discloses wherein the borate may be present in amounts including 0.01 wt% to about 10 wt% (Cooper Col 6 lines 33-37) and the oxidizer may be present in amounts from about 0.1 to about 10 wt% (Yao Paragraph [0191]) wherein the concentrations are added in sufficient amounts to remove the reside from the surface (Cooper Col. 8 lines 5-11). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A)  Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the molar ratio of the multi-valent metal ions to born to amounts including Applicant’s claimed amount from 1:1 to 1:10 in order to provide a composition which can effectively remove the desired residue as taught by the modified teachings of Yao (MPEP 2144.01(I)(A),  Cooper Col. 8 lines 5-11).
With regards to claim 8, the modified teachings of Yao renders obvious wherein the oxidizing agent includes of a potassium permanganate (Yao Paragraph [0177], Cooper Col. 7 lines 29).
With regards to claims 9-10, the modified teachings of Yao renders obvious wherein the fluid composition is adapted for chemical mechanical polishing of a substrate (Yao Paragraph [0103], [0196] discloses aluminum, titanium).
With regards to claims 16-18 and 20, Yao discloses an apparatus for dispensing a fluid for polishing a substrate having dual dispensing subsystem for dispensing a multivalent metal salt the multivalent metal salt including iron (III) borate, copper (II) borate or a combination thereof and at least one oxidizing agent wherein the system is essentially free of abrasive particles (Paragraphs [0177] discloses including metal ions and boric acid, [0194]-[0195], [0213]).
Yao does not explicitly disclose a kit comprising a first package and a second package wherein the first package comprises a multi-valent metal salt and the second package comprises boric acid; the first package or the second package further comprises at least one oxidizing agent, the agent including a permanganate salt and the kit is adapted for preparing a fluid for polishing a substrate
Cooper discloses a kit including one or more containing wherein the containers are configure to contain each of the components for transportation wherein the combing of the components including a borate and an oxidizing agent are performed at point of use (Col. 8 lines 46-64). Yao discloses wherein the composition may comprise ammonium and alkyl substituted ammonium borates including sodium borate, potassium borate, iron borate, copper borate, boric acid or the like or a combination thereof (Paragraph [0177]). As such Yao as modified by Cooper renders obvious a kit (Yao [0196] discloses a CMP solution, Cooper Col 8 lines 46-64 discloses a kit) the kit comprising a first package and a second package, wherein the first package comprises a multivalent metal salt, the multivalent metal salt including iron (III)borate, copper(II)borate or a combination thereof; and the second package comprises boric acid (Yao Paragraph [0177] discloses including ammonium and alkyl substituted ammonium borates including sodium borate, potassium borate, iron borate, copper borate, boric acid or the like or a combination thereof, Cooper Col 8 lines 28-64 discloses a kit where each component is store separate); wherein the first package or second package further comprises at least one oxidizing agent, the oxidizing agent including a permanganate salt (Cooper Col. 7 lines 16-45 discloses oxidizing agents include permanganates, Col. 8 lines 46-54 discloses several containers for a kit wherein the container can be compounded with an oxidizing agent in another container or at point of use); wherein the kit is adapted for preparing a fluid for polishing a substrate (Yao [0196] discloses a CMP solution, Cooper Col 8 lines 46-64 discloses a kit);  wherein the first package and the second package are essentially free of abrasive particles (Yao Paragraph [0195]) wherein the first package or the second package further comprises at least one oxidizing agent (Cooper Col 8 lines 28-64 discloses a kit wherein one container comprises an oxidizing agent).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Yao to include the kit and packaging as rendered obvious by Cooper because Cooper teaches that the storing of the individual components in contains make it suitable for storing and shipping (Col. 8 lines 53-55) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired composition using the containers as rendered obvious by Cooper. MPEP 2143D
With regards to claim 19, the modified teachings of Yao renders obvious wherein the kit is adapted that after combining package 1 and package 2 a multi-valent metal borate is formed in-situ (Paragraphs [0177] discloses including metal ions and boric acid, Cooper Col 7 lines 15-61 discloses borate compound can be generated in situ Col. 8 lines 28-60 discloses the packages are combined) and wherein the obtained fluid composition is essential free of abrasive particles (Yao Paragraph [0195]).

Response to Arguments
Applicant’s arguments, see page 6 if Applicant’s response, filed January 26, 2022, with respect to double patenting rejection have been fully considered and are persuasive. Applicant’s filing of the Terminal Disclaimer on February 1, 2022 has overcome the rejection of record.  The double patenting rejection of claims 1-3, 5, 7-10, 16 and 18 has been withdrawn. 

Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 6-10 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. In particular, Applicant argues that Applicant’s unexpected and surprising results would overcome the Examiner’s rejection. It is Applicant’s position that the invention as claimed shows surprising results wherein the fluid composition comprising iron (II) borate or copper (II) borate in combination with a permanganate salt have a surprisingly high material removal rate during polishing together with an excellent surface finish Applicant notes that Table 1 of Applicant’s specification  
Applicant argues that Tao and Cooper alone or in combination would not have guided or motivated  one of ordinary skill in the art to obtain the fluid composition of the presently claimed invention. 
Yao provides a list of oxidizing agent and additional oxidizing agents. Furthermore, Yao recommends a number of other oxidizing agents but does not recommend Applicant’s specific combination. Therefore while Yao, generally discloses a number of compounds, Yao does not appreciate the advantage of making the combination of iron borate with a permanganate salt or copper borate with a permanganate in a fluid composition. Applicant further notes that Cooper does not cure the deficiencies of Yao. In addition Cooper teaches the preferred borate compounds are ammonium tetraborate tetrahydrate and does not include multi-valent metal borates. With regards to claim 6, Applicant argues that since the Cooper art fails to teach a multi-valent metal borate, it fails to teach Applicant’s claimed concentration.
With regards to claim 16, Applicant argues that the cite prior art fails to teach or render obvious Applicant’s claimed packages. In particular the cited prior art fails tot each the first or second package further comprises at least one oxidizing agent wherein the oxidizing agent includes a permanganate salt. As to the dependent claims, they are allowable based on their dependency. This is found unpersuasive.
It is the Examiner’s opinion that the cited prior art renders obvious Applicant’s claimed invention and Applicant has not overcome the Examiner’s prima facie case of obviousness. Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. "Evidence that a compound is unexpectedly superior in one of a spectrum of common properties . . . can be enough to rebut a prima facie case of obviousness." No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) MPEP 716.01(a)(II) Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) MPEP 716.02(d) The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) MPEP 716.02(d)(I)
It is the Examiner’s position that Applicant has provided a limited number of examples in Table 1 which demonstrate that iron (III) borate with potassium permanganate and copper (II) borate with potassium permanganate provide unexpected results at Applicant’s claimed concentration. It is the Examiner’s position that it is unclear from Applicant’s specification that the Applicant’s nexus of the iron (III) borate or copper (II) borate with any permanganate would produce Applicant’s unexpected results. In addition Applicant’s specification Paragraph [0032] (as filed) discloses:
It has been surprisingly discovered that the fluid composition of the present disclosure can assist a chemical mechanical polishing process and may contribute to a high material removal rate when polishing a substrate, together with a smooth exterior surface of the polished substrate with a low surface roughness.
Applicant’s Table 1 appears to demonstrate that Applicant’s unexpected results include a higher removal rate with an observation of no scratches or pitches at a particular combination. While Applicant is not required to provide an exhaustive list, it is the Examiner’s potion Applicant has not provided an exemplified data which would allow an artisan to reasonable predict Applicant’s unexpected results would occur over the claimed invention. Applicant argues that Yao and Cooper provide a number of components and it would not be obvious to choose Applicant’s claimed compounds based on unexpected results. However Applicant provides a combination with a single permanganate at a single concentration to support Applicant’s assertion. Therefore while Applicant’s specification may show unexpected results, it is the Examiner’s position that such showing is not commensurate in scope.
With regards to clam 6, it is the Examiner’s position the Cooper discloses a concentration of borate compounds while Yao discloses a concentration, the rejection is based on the optimization of the two components. Furthermore Yao discloses the borate compound may be a multivalent metal borate. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). MPEP 2145(IV) As such while Cooper does not render obvious Applicant’s claimed limitation, Yao as modified by Cooper renders obvious each of the limitations.
With regards to claim 16, it is the Examiner’s position that Yao in view of Cooper renders obvious Applicant’s claimed invention. It is the Examiner position that copper discloses a kit including one or more containers wherein one or more containers have a preferred combination of the composition of at least one borate, one amine and one oxidizing agent and water (Col. 10 lines 25-26) wherein the oxidizing agent may be included in one of the containers or at point of use, rendering obvious Applicant’s claimed invention.
As such the Examiner maintains the rejection of record. As to the remaining dependent claims the Examiner maintains the rejections of record as no separate arguments have been provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713